                 Case 2:20-cr-00103-RAJ Document 25 Filed 12/11/20 Page 1 of 2




 1                                                                   The Hon. Richard A. Jones
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                               NO. CR20-103-RAJ
11                              Plaintiff,                   PROTECTIVE ORDER
12                        v.                                 RESTRAINING CERTAIN
                                                             FORFEITABLE PROPERTY
13
     ANDRAEES LITTRELLE HENDERSON,
14
                                Defendant.
15
16
17          THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 a Protective Order Restraining Certain Forfeitable Property (“Motion”) concerning the
19 following property (collective, the “Subject Property”):
20          1.       One Springfield Armory, Geneseo IL model XD-M4.5’’, 10mm caliber
21                   pistol, bearing serial number AT106529 (“Springfield Pistol”);
22          2.       One Smith and Wesson M&P 9 Shield 9mm pistol, bearing serial number
23                   JED0392 (“S&W Pistol”);
24          3.       16 rounds of 10mm caliber PPU ammunition;
25          4.       8 rounds of 9mm caliber PMC ammunition;
26          5.       6 rounds of 10mm caliber PPU ammunition; and
27          6.       21 rounds of assorted ammunition.
28

     Protective Order to Restrain Forfeitable Property - 1                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Henderson, CR20-103-RAJ
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                 Case 2:20-cr-00103-RAJ Document 25 Filed 12/11/20 Page 2 of 2




 1          The Court, having reviewed the papers and pleadings filed in this matter, including
 2 the United States’ Motion and the supporting Declaration of Bureau of Alcohol, Tobacco,
 3 Firearms, and Explosives (“ATF”) Special Agent (“SA”) Lexie Widmer, hereby FINDS
 4 entry of a protective order restraining the Subject Property is appropriate because:
 5          •    The United States gave notice of its intent to pursue forfeiture in the
 6               Indictment (Dkt. No. 10, at 2–3);
 7          •    Based on the facts set forth in the Complaint and SA Widmer’s Declaration,
 8               there is probable cause to believe the Subject Property is subject to forfeiture in
 9               this case; and
10          •    To ensure the Subject Property remains available for forfeiture, its continued
11               restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.
12
13          NOW, THEREFORE, THE COURT ORDERS:
14          1.       The United States’ unopposed request for a protective order restraining the
15 Subject Property pending the conclusion of this case (Dkt. # 21) is GRANTED; and
16          2.       The Subject Property shall remain in the custody of the United States,
17 and/or its authorized agents or representatives, pending the conclusion of criminal
18 forfeiture proceedings and/or further order of this Court.
19
20          IT IS SO ORDERED.
21
22          DATED this 11th day of December, 2020.
23
24                                                           A
25                                                           The Honorable Richard A. Jones
26                                                           United States District Judge
27
28

     Protective Order to Restrain Forfeitable Property - 2                        UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     United States v. Henderson, CR20-103-RAJ
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
